Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Figure 12 from Species Set 1, Figure 29 from Species Set 2, Figure 20A from Species Set 3, Figure 64 from Species Set 4 and Figure 70 from Species Set 5 in the reply filed on April 30, 2020 was acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 30, 2020.
Allowable Subject Matter
The indicated allowability of claims 1, 2, 12, 13, 14, 15, 16, and 20 is withdrawn in view of Shahriari et al (2015/0100114) or Karavany et al (WO-2016/128983).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 12-14, 20, and 45 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Karavany et al (WO-2016/128983; hereafter referred to as KY) or, in the 
Referring first the claim 1, the expandable frame configured to conform to an interior shape of a blood vessel as claimed is the device (20); see Figures 2A to 2C and paragraph beginning on page 18, line 29 of KY;
The annular outer wall as claimed is the outer support structure (40);
The annular inner wall as claimed is the inner support structure (42) at the section designated as Dp in Figure 2C;
The at least one sealing portion as claimed is the function of the cover as explained in the paragraph beginning on page 17, line 3, and
The valve seat as claimed is the interior of the section Dp that is fully capable of supporting an expandable transcatheter valve at the distal portion of the frame.
                                      
    PNG
    media_image1.png
    824
    546
    media_image1.png
    Greyscale


	Regarding claim 2, the links as claimed are the coupling elements (44) that connect the outer frame wall to the inner support structure.
	Regarding claims 12-13 and 20, the Applicant is again directed to the paragraph beginning on page 18, line 29.  Moreover, since the outer support structure is disclosed as being made to conform to the inner diameter of the subject aorta, the Examiner asserts that making the frame more conforming would have been considered at least clearly obvious to a PHOSITA in that it would merely be making a feature present to have a greater degree of the characteristic disclosed as being present.
	Regarding claim 14, since the graft or cover wraps around the end of the frame in KY, the claim language is considered fully met in this regard.
	Regarding claim 45, the valve seat is radially spaced from the annular outer wall and the distal end such that the claim language is read on by KY as best seen in Figure 2A to 2C.  Since the outer wall fully contacts the inside of the blood vessel, the claim language pertaining to the more than 50% is fully met.
Claims 5, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KY alone.
0 in Figures 3A and 3C such that the acute angle of 890 is considered clearly obvious over the angle that is a degree apart in that the difference is not a patentable difference and would have been considered clearly obvious to an ordinary artisan.
Claim(s) 44 and 45 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shahriari (US 2015/0100114 hereafter referred to as SI).  SI anticipates the claim language where:
The annular valve seat having an end is the inner surface of passageway (106) of SI (see Figure 4 and paragraphs 65-73);
The annular outer wall comprising struts as claimed is the device (10) with its frame elements (110) absent the inner surface of the passageway (106);
The retaining portion as claimed is the combination of sections (110) and (130) that are disclosed to be 100 mm and 20 mm respectively.
The diameter of the annular valve seat or the inner passageway (106) indicated as (108) is disclosed to be 26 mm such that the retaining portion axial length is over 4 times the diameter of the passageway (108) as claimed, and
The links as claimed are the struts in the tapered portion section (146) that are angled towards the central axis of the docking station frame with the understanding that the axis is infinitely long.
Regarding claim 45, the expandable frame configured to conform to an interior surface of a blood vessel as claimed includes at least the sections from the distal .

                   
    PNG
    media_image2.png
    855
    467
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 24, 25, 27-31, 33-37, and 39-42 are allowed over the prior art of record.
Claims 3-4, 10, 11, 17, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774